 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     ESTRELLITA DEOCAMPO,                                  Case No. 2:19-cv-01625-RFB-NJK
13

14                             Plaintiff,                  JOINT STIPULATION AND ORDER
                                                           EXTENDING DEFENDANT TRANS
15   v.                                                    UNION LLC’S TIME TO FILE AN
                                                           ANSWER OR OTHERWISE RESPOND
16   BAYVIEW LOAN SERVICING, LLC,                          TO PLAINTIFF’S COMPLAINT
     SELECT PORTFOLIO SERVICING, INC.,
17   EQUIFAX INFORMATION SERVICES, LLC,                    (SECOND REQUEST)
     and TRANSUNION, LLC,
18
                                Defendants.
19

20               Plaintiff Estrellita Deocampo (“Plaintiff”) and Defendant Trans Union LLC (“Trans

21   Union”), by and through their respective counsel, file this Second Joint Stipulation Extending

22   Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s

23   Complaint.

24               On September 16, 2019, Plaintiff filed her Complaint. On October 8, 2019, Trans Union

25   filed the First Joint Motion Extending Time to File an Answer or Otherwise Respond to

26   Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise respond to

27   Plaintiff’s Complaint is October 30, 2019. The allegations in Plaintiff’s complaint date back to

28   December 2016 and relate to one account allegedly reporting on Plaintiff’s credit file. Trans

                                                                                                    1
     4051421.1
 1   Union needs additional time to investigate Plaintiff’s claims and respond to the allegations and

 2   details in Plaintiff’s Complaint. Plaintiff and Trans Union are also exploring the possibility of an

 3   early resolution of Plaintiff’s claims against Trans Union.

 4               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including November 13, 2019. This is the

 6   second stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 7   This request is being made in good faith and is not made for any purpose of undue delay.

 8   Dated this 30th day of October 2019.
                                                   QUILLING SELANDER LOWNDS
 9                                                 WINSLETT & MOSER, P.C.
10
                                                    /s/ Jennifer Bergh
11                                                 JENNIFER BERGH
                                                   Nevada Bar No. 14480
12                                                 6900 N. Dallas Parkway, Suite 800
                                                   Plano, TX 75024
13
                                                   (214) 871-2100
14                                                 (214) 871-2111 Fax
                                                   jbergh@qslwm.com
15                                                 Counsel for Trans Union LLC
16                                                 HAINES & KRIEGER, LLC AND
17                                                 KNEPPER & CLARK LLC

18                                                  /s/ Shaina R. Plaksin
                                                   DAVID H. KRIEGER
19                                                 Nevada Bar No. 9086
                                                   8985 S. Eastern Ave., Suite 350
20
                                                   Henderson, NV 89123
21                                                 (702) 880-5554
                                                   (702) 385-5518 Fax
22                                                 dkrieger@hainesandkrieger.com
                                                   and
23                                                 MATTHEW I. KNEPPER
                                                   Nevada Bar No. 12796
24
                                                   MILES CLARK
25                                                 Nevada Bar No. 13848
                                                   SHAINA R. PLAKSIN
26                                                 Nevada Bar No. 13935
                                                   5510 S. Fort Apache Road, Suite 30
27                                                 Las Vegas, NV 89148
28                                                 (702) 825-6060
                                                   (702) 447-8048 Fax
                                                                                                       2
     4051421.1
                 Matthew.knepper@knepperclark.com
 1               Miles.clark@knepperclark.com
 2               Shaina.plaksin@knepperclark.com
                 Counsel for Plaintiff
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
     4051421.1
